CLD-044                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 12-3118
                                     ___________

                             KHARY JAMAL ANCRUM,
                                         Appellant

                                           v.

                                 RONNIE HOLT
                      ____________________________________

                      Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civil No. 3:11-cv-01420)
                     District Judge: Honorable Richard P. Conaboy
                      ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 November 16, 2012

              Before: RENDELL, JORDAN and GARTH, Circuit Judges

                           (Opinion filed: December 4, 2012)
                                       _________

                              OPINION OF THE COURT
                                    _________

PER CURIAM

      Khary Ancrum, a federal inmate presently confined at USP Canaan in Waymart,

Pennsylvania and proceeding pro se, appeals from an order of the United States District

Court for the Middle District of Pennsylvania dismissing his habeas corpus petition
pursuant to 28 U.S.C. § 2241. Because this appeal does not present a substantial

question, we will summarily affirm the District Court’s order. See 3d Cir. L.A.R 27.4;

I.O.P. 10.6.

       Because we primarily write for the parties, we need only recite the facts necessary

for our discussion. After a disciplinary hearing, Ancrum was found guilty of a violation

of Code 113—Possession of Any Narcotics Not Prescribed for the Individual by Medical

Staff. The Disciplinary Hearing Officer (“DHO”) sanctioned Ancrum with the loss of

forty days of good conduct time; sixty days of disciplinary segregation; loss of visiting

privileges for four years followed by four years of restricted visiting; loss of commissary

privileges for two years; impound of personal property for two years; and loss of

telephone and email privileges for three years.

       After exhausting his administrative remedies, Ancrum filed his § 2241 petition on

July 27, 2011. In his petition, Ancrum claims that the DHO violated his procedural due

process rights by not discussing in his report the reliability of confidential inmate witness

statements used to find him guilty of the violation. On May 14, 2012, a Magistrate Judge

issued a Report and Recommendation (“R&R”), recommending that Ancrum’s petition

be dismissed. On July 16, 2012, the District Court adopted the R&R and dismissed

Ancrum’s petition. Specifically, the District Court noted that Ancrum received the

minimum due process required when a DHO relies upon testimony from confidential

informants. Ancrum then timely filed this appeal.


                                              2
       We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a), and “exercise

plenary review over the District Court’s legal conclusions and apply a clearly erroneous

standard to its findings of fact.” O’Donald v. Johns, 402 F.3d 172, 173 n.1 (3d Cir. 2005)

(per curiam); see also United States v. Friedland, 83 F.3d 1532, 1542 (3d Cir. 1996)

(“Our review of the district court’s order denying . . . relief under 28 U.S.C. § 2241 is

plenary.”). Section 2241 is the appropriate vehicle for constitutional claims when a

prison disciplinary proceeding results in the loss of good time credits, Queen v. Miner,

530 F.3d 253, 254 n.2 (3d Cir. 2008) (per curiam), and a certificate of appealability is not

required to appeal the denial of a § 2241 petition, Burkey v. Marberry, 556 F.3d 142, 146

(3d Cir. 2009). We may summarily affirm on any basis supported by the record. Murray

v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).

       Federal prisoners have a liberty interest in statutory good time credits. Wolff v.

McDonnell, 418 U.S. 539, 557 (1974); see also 18 U.S.C. § 3624(b)(1); Vega v. United

States, 493 F.3d 310, 317 n.4 (3d Cir. 2007). Accordingly, when a prisoner’s disciplinary

hearing may result in a loss of good time credits, “the inmate must receive: (1) advance

written notice of the disciplinary charges; (2) an opportunity . . . to call witnesses and

present documentary evidence in his defense; and (3) a written statement by the

factfinder of the evidence relied on and the reasons for the disciplinary action.”

Superintendent v. Hill, 472 U.S. 445, 454 (1985).

       When a disciplinary decision relies upon statements from confidential informants,

minimum due process requires the following:
                                              3
         “(1) (T)he record must contain some underlying factual information from
         which the (tribunal) can reasonably conclude that the informant was
         credible or his information reliable; (2) the record must contain the
         informant’s statement (written or as reported) in language that is factual
         rather than conclusionary and must establish by its specificity that the
         informant spoke with personal knowledge of the matters contained in such
         statement.”

Helms v. Hewitt, 655 F.2d 487, 502 (3d Cir. 1981) (quoting Gomes v. Travisono, 510

F.2d 537, 540 (1st Cir. 1974)), rev’d on other grounds, Hewitt v. Helms, 459 U.S. 460

(1983). “The record” contains both the evidence presented during the disciplinary

hearing and the investigative report. Henderson v. Carlson, 812 F.2d 874, 879 (3d Cir.

1987). However, “a prison disciplinary committee need not reveal at a disciplinary

hearing evidence bearing on the reliability of confidential informants if prison officials

believe that such evidence is capable of revealing the identity of the informants and if the

evidence is made available to the court for in camera review.” Id. at 880.

         The District Court properly dismissed Ancrum’s § 2241 petition. After our in

camera review of the record, particularly the Bureau of Prisons’ (“BOP”) investigative

report, we conclude that the first prong of Helms was met. Corroboration of witness

testimony is one indicia of reliability, and three confidential inmate informants presented

corroborating information regarding Ancrum’s prior heroin sales in prison. See Mendoza

v. Miller, 779 F.2d 1287, 1293 (7th Cir. 1985) (noting that corroborating testimony can

establish the reliability of confidential informant testimony).1 Furthermore, the BOP


1
    Mendoza noted that the reliability of confidential informants can also be established by:

                                               4
investigative report meets the second prong of Helms. Each confidential informant

provided information regarding personal knowledge of Ancrum’s distribution of heroin

within USP Canaan. Specifically, the informants described personal purchases of heroin

from Ancrum and details regarding Ancrum’s methods of receiving and distributing the

heroin. Although we agree with the District Court that a better practice would have been

for the DHO to include a finding of reliability in his decision, we are confident that

Ancrum received the minimum due process required under Helms.

       Nevertheless, Ancrum argues that he is entitled to relief because the Magistrate

Judge explicitly stated that the DHO had not complied with 28 C.F.R. § 541.8(f)(6). 28

C.F.R. § 541.8(f)(6) states that the “DHO may consider evidence provided by a

confidential informant (CI) that the DHO finds reliable.” BOP Program Statement

5270.08 states that when a DHO bases a disciplinary decision on information gathered

from confidential informants, the “DHO shall document, ordinarily in the hearing report,

the finding as to the reliability of each confidential informant relied on and the factual

basis for that finding.” While the BOP is required to follow its own regulations, see



       (1) the oath of the investigating officer as to the truth of his report
       containing confidential information and his appearance before the
       disciplinary committee . . .; (3) a statement on the record by the chairman
       of the disciplinary committee that he had firsthand knowledge of the
       sources of information and considered them reliable on the basis of their
       past record of credibility. . .; or (4) in camera review of material
       documenting the investigator’s assessment of the credibility of the
       confidential informant.

779 F.2d at 1293 (internal citations and quotation marks omitted).
                                              5
Wilson v. U.S. Parole Com’n, 193 F.3d 195, 200 (3d Cir. 1999), such error is harmless

because our analysis above assures us that Ancrum received the minimum due process

required under Helms for using information gathered from confidential informants, see

Elkin v. Fauver, 969 F.2d 48, 53 (3d Cir. 1992) (noting that harmless error analysis

applies to cases concerning prison disciplinary proceedings).

      For the foregoing reasons, no substantial question is presented and we will affirm

the judgment of the District Court. See 3d Cir. L.A.R 27.4; I.O.P. 10.6.




                                            6